Exhibit 10.4

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), dated as of
January 13, 2014, is made by AtheroNova Inc., a Delaware corporation (the
“Company”), and all of the Subsidiaries of the Company (such Subsidiaries, the
“Guarantors”, and together with the Company, the “Grantors”), in favor of the
holders of the Company’s 6% Senior Secured Convertible Notes issued or to be
issued in the original aggregate principal amount of up to $1,400,000 (the
“Notes”) pursuant to the Purchase Agreement (as defined below) (collectively,
together with their endorsees, transferees and assigns, the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Lenders are party to that certain Securities
Purchase Agreement, dated January 13, 2014 (“Purchase Agreement”), pursuant to
which the Company issued the Notes, among other things;

 

WHEREAS, pursuant to that certain Subsidiary Guarantee dated as of the date
hereof (“Guarantee”), the Guarantors have jointly and severally agreed to
guarantee and act as surety for payment of such Notes;

 

WHEREAS, contemporaneously herewith the Grantors are entering into a Security
Agreement (“Security Agreement”), pursuant to which each Grantor has granted a
security interest in its assets and properties to secure the satisfaction of the
Company’s obligations under the Notes and the Guarantor’s obligations under the
Guarantee, among other things; and

 

WHEREAS, the Grantors are obligated under the Security Agreement to take such
further actions as the collateral Agent (as defined therein) requests to further
perfect the Lenders’ security interest granted under the Security Agreement,
including without limitation with respect to intellectual property.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

 

DEFINED TERMS.

 

(a)     Certain Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

2.     “Copyright” means copyrights and copyright registrations, including,
without limitation, the copyright registrations and recordings listed on
Schedule I attached hereto, if any, in which the Grantors have any right, title
and interest, and (i) all reissues, continuations, extensions or renewals
thereof, (ii) all income, royalties, damages and payments now and hereafter due
and/or payable under and with respect thereto, subject to payment to any
co-owner of its, his or her share thereof, including without limitation payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements thereof, (iii) the right to sue for past,
present and future infringements thereof, and (iv) all of the Grantors’ rights
corresponding thereto throughout the world.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     “Intellectual Property Licenses” means rights under or interest in any
patent, trademark, copyright or other intellectual property, including software
license agreements with any other party, whether the Grantors are a licensee or
licensor under any such license agreement, and the right to use the foregoing in
connection with the enforcement of the Lenders’ rights pursuant to the Security
Agreement.

4.     “Patent” means patents and patent applications, including, without
limitation, the patents and patent applications listed on Schedule I hereto and
all continuations, divisionals, provisionals, continuations in part, or reissues
of applications related to patents thereon, and (i) all renewals thereof, (ii)
all income, royalties, damages and payments now and hereafter due and/or payable
under and with respect thereto, subject to payment to any co-owner or inventor
of its, his or her share thereof, including without limitation payments under
all licenses entered into in connection therewith and damages and payments for
past or future infringements or dilutions thereof, (iii) the right to sue for
past, present and future infringements thereof, and (iv) all of the Grantors’
rights corresponding thereto throughout the world.

5.     “Trademark” means trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including without limitation the registered trademarks listed on
Schedule I hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable under and with respect
thereto, subject to payment to any co-owner of its, his or her share thereof,
including without limitation payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof, (iv) the goodwill of the Grantors’ business
symbolized by the foregoing and connected therewith, and (v) all of the
Grantors’ rights corresponding thereto throughout the world.

(a)     Terms Defined in the Purchase Agreement. Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings ascribed to them in
the Purchase Agreement.

 

6.     GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY COLLATERAL. Grantors
hereby grant to Lenders a continuing first priority security interest (as set
forth in the Security Agreement) in all of Grantors’ right, title and interest
in, to and under all of Grantors’ Intellectual Property (as defined in the
Security Agreement), including, without limitation, the following, whether
presently existing or hereafter created or acquired (collectively, the
“Intellectual Property Collateral”):

  

 
 

--------------------------------------------------------------------------------

 

 

(a)     all of Grantors’ Patents and Grantors’ rights under all Patent
Intellectual Property Licenses to which it is a party, including those Patents
referred to on Schedule I hereto, including:

 

 

(i)

all registrations and applications in respect of the foregoing, including
continuations, divisionals, provisionals, continuations in part, or reissues of
applications and Patents issuing thereon; and

 

 

(ii)

all products and proceeds of the foregoing, including, without limitation, any
claim by Grantors against third parties for past, present or future infringement
of any Patent or any Patent licensed under any Intellectual Property License;

 

(b)     all of Grantors’ Trademarks and Grantors’ rights under all Trademark
Intellectual Property Licenses to which it is a party, including those
Trademarks referred to on Schedule I hereto, including:

 

 

(i)

all registrations, applications, and renewals in respect of the foregoing;

 

 

(ii)

all goodwill of the business connected with the use of, and symbolized by, each
Trademark and each Trademark licensed under an Intellectual Property License;
and


 

(iii)

all products and proceeds of the foregoing, including without limitation any
claim by Grantor against third parties for past, present or future (A)
infringement or dilution of any Trademark or any Trademark licensed under any
Intellectual Property License or (B) injury to the goodwill associated with any
Trademark or any Trademark licensed under any Intellectual Property License; and

 

(c)     all of Grantors’ Copyrights and Grantors’ rights under all Copyright
Intellectual Property Licenses to which it is a party, including those referred
to on Schedule I hereto, including:

 

 

(i)

all registrations, applications, and renewals in respect of the foregoing; and

 

 

(ii)

all products and proceeds of the foregoing, including without limitation any
claim by Grantors against third parties for past, present or future infringement
of any Copyright or any Copyright licensed under any Intellectual Property
License.

 

7.     SECURITY AGREEMENT. The security interests granted pursuant to this
Agreement are granted in conjunction with the security interests granted to
Lenders pursuant to the Security Agreement. Grantors hereby acknowledge and
affirm that the rights and remedies of Lenders with respect to the security
interest in the Intellectual Property Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

  

 
 

--------------------------------------------------------------------------------

 

 

8.     AUTHORIZATION TO SUPPLEMENT. If Grantors shall obtain rights to any new
Intellectual Property (as defined in the Security Agreement), the provisions of
this Agreement shall automatically apply thereto. Grantors shall give Lenders
prompt written notice with respect to any such material new Intellectual
Property. Grantors represent that Schedule I is substantially accurate and
complete but reserve the right from time to time to correct inaccuracies and/or
omissions by giving Lenders written notice thereof. Without limiting Grantors’
obligations under this Section 4, Grantors hereby authorize Lenders unilaterally
to modify this Agreement by amending Schedule I to include any such corrections
and other modifications and any such new Intellectual Property of Grantors.
Notwithstanding the foregoing, no failure to so modify this Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Lenders’
continuing security interest in all Intellectual Property Collateral, whether or
not listed on Schedule I.

 

9.     COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement in any judicial proceedings, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought. Any signatures delivered by a party by
facsimile transmission or by e-mail transmission shall be deemed an original
signature hereto.

 

6.     GOVERNING LAW; JURISDICTION. This Agreement shall be governed by and
construed under the laws of the State of California applicable to contracts made
and to be performed entirely within the State of California. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the County of Los Angeles for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

7.     SUCCESSORS AND ASSIGNS. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. A Lender may assign its rights hereunder in connection with
any private sale or transfer of its Notes, in which case the term “Lender” shall
be deemed to refer to such transferee as though such transferee were an original
signatory hereto. No Grantor may assign its rights or obligations under this
Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Grantor has caused this Intellectual Property Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.


ATHERONOVA INC.

 

 

 

 

            By:    

 

Name: Thomas W. Gardner 

 

  Title: Chief Executive Officer  



 

ATHERONOVA OPERATIONS, INC. 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

Name: Thomas W. Gardner 

  Title: Chief Executive Officer

 

 
 

--------------------------------------------------------------------------------

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

LENDER:

 

[NAME]

 

 

By:                                                      

Name:

Title:

 

 

 

[Signature Page to Intellectual Property Security Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE I
to
INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

 

Patents

 

Registration No. 

Country 

Patent 

Registration Date 

 

 

 

 

8,304,383 

United States 

Dissolution of Arterial Plaque 

November 6, 2012 

                                   

 

 

Notice of Allowance and Fees Due and Notice of Allowability mailed October 29,
2013 by United States Patent and Trademark Office for Dissolution of Arterial
Plaque, Application No. 13/633,704.

 

Trademarks

 

Registration No. 

Country 

Mark 

Registration Date 

 

 

 

 

4173752 

United States 

AtheroNova 

July 17, 2012 

                                   

 

Copyrights

 

None.

 

 

 

Domains

 

atheronova.com

 

 

 

Licenses

 

None.

 

 

 

 

[Signature Page to Intellectual Property Security Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 